Title: James Madison to Gabriel Moore, 10 January 1828
From: Madison, James
To: Moore, Gabriel


                        
                            
                                
                            
                            
                                
                                    Montpr.
                                
                                Jany. 10. 1828
                            
                        

                        J. M. presents his respects to Mr. Moore & incloses an answer to Mr. W. Price which he requested
                            might be conveyed thro’ his Representative in Congs.
                        
                            
                                
                            
                        
                    